DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the amendment filed December 15, 2021.  Claims 1, 4, 8, 10-15, and 17-20 are amended.  Claims 9 and 16 are canceled.  Claims 1-8, 10-15, and 17-20 are pending and addressed below.
Response to Arguments
Applicant's arguments filed December 15, 2021, have been fully considered but they are not persuasive.
	Applicant argues the large pentagon-shaped closed cell in Brady et al. (“Brady” US 20160120558) does not meet the amended claim limitation of “wherein each of the second plurality of pentagon-shaped closed cells share only one common edge with one of the small diamond shaped cells”.  Examiner informed the applicant during the interview held December 14, 2021, and as indicated in the interview summary in reference to the proposed amendment, the amendment would be rejected as the language does not read over Brady.  As illustrated in the annotated Fig. 101 of Brady in the rejection below, the large pentagon-shaped closed cell only has one common edge with each one of the three immediately adjacent small diamond shaped cells.  Similarly, applicant’s pentagon-shaped closed cell has one common edge with each one of the two immediately adjacent small diamond shaped cells as clearly shown in Fig. 8.  In the Interview Summary mailed December 17, 2021, Examiner reiterated that Brady read on the language, and noted applicant agreed the further clarify the claim language in order to overcome Brady.  
Examiner notes that the common edge between cells is not synonymous with one of the five edges of the pentagon-shaped cells.  It appears applicant believes the claim language limits that one edge of the pentagon-shaped closed cells is a common edge with only one small diamond shaped cell.
Claim Objections
Claim 11 is objected to because of the following informalities: “diamond-shaped” and “diamond shaped” are used interchangeably in the claim.  Examiner request applicant select either “diamond-shaped” or “diamond shaped” for the entirety of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, applicant claims “wherein the large pentagon-shaped closed cells share only one common edge with one of the small diamond shaped cells”.  However, it is unclear if applicant intended to claim each of the large pentagon-shaped closed cells share the common edge, or if applicant intended to claim that collectively, all the large pentagon-shaped closed cells shared only one common edge with the small diamond shaped cells.  Based on applicant’s disclosure, it appears applicant intended to claim each of the large pentagon-shaped closed cells share only one common edge with one of the small diamond shaped cells, and the claim will be examined accordingly.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 8 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is noted the rejection of claim 15 is in light of the 112(b) rejection above.
Claim 8 recites “each of the at least four cells sharing only one common edge with one of the small diamond shaped cells”.  However, the at least four cells are the second plurality of pentagon-shaped closed cells (see claim 6), and claim 1 already claims “each of the second plurality of pentagon-shaped closed cells share only one common edge with one of the small diamond shaped cells”.  Therefore, claim 8 does not further limit claim 1.
Claim 15 recites “wherein each of the at least four radially separated large cells share only one common edge with one of the small diamond shaped cells”.  However, the at least four radially separated large cells are the plurality of large pentagon-shaped closed cells (see claim 13), and claim 11 already claims “wherein each of the large pentagon-shaped closed cells share only one common edge with one of the small diamond shaped cells”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 10-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (“Brady” US 20160120558).

    PNG
    media_image1.png
    291
    333
    media_image1.png
    Greyscale

Regarding claims 1-4, 6, 8, and 10, Brady discloses a clot retrieval device to remove a clot from a blood vessel, the device comprising a collapsed configuration and an expanded configuration (abstract) and comprising:
(claim 1) an inner expandable body comprising a framework of struts that form closed cells (9604);
an outer expandable body (9605) comprising a framework of struts that form closed cells larger than the closed cell of the inner expandable body (see Fig. 100) and at least partially radially surrounding the inner expandable body (see Fig. 100), the outer expandable body comprising a distal scaffolding zone (9654 + 9653) comprising a plurality of struts that distally taper with closed cells smaller than cells proximal thereof in the outer expandable body (see annotated Fig. 101 above; Fig. 100 shows the tapering);
the plurality of closed cells of the distal zone scaffolding comprising:

	a second plurality of pentagon-shaped closed cells being larger than cells of the first plurality of closed cells and radially separated (see annotated Fig. 101 above), each small diamond shaped cell being radially inward and distal of each of the second plurality of closed cells (see annotated Fig. 101 showing the distal relationship; Fig. 100 showing the radially inward and distal relationship); and
	a third plurality of closed cells radially separated and proximal of each of the second plurality of closed cells (9653);
wherein each of the second plurality of pentagon-shaped closed cells share only one common edge with one of the small diamond shaped cells (see annotate Fig. 101 above);
(claim 2) the first plurality of closed cells comprising a different shape than the second plurality of cells (see annotated Fig. 101 above); and
the second plurality of closed cells comprising a different shape than the third plurality of closed cells (see annotated Fig. 101 above);
(claim 3) the distal scaffolding zone being a protective strut structure comprising at least twelve closed cells between the first, second, and third plurality of closed cells (see Fig. 101 showing at least 17 closed cells between the first, second, and third plurality of closed cells);
(claim 4) the first plurality of closed cells being a pair of axially aligned small diamond shaped cells formed by struts of the distal scaffolding zone (two of the closed cells in annotated Fig. 101 that would be opposing one another when the scaffold is rolled into shape as shown in Fig. 100) and positioned along upper and lower regions of the distal scaffolding zone (see Fig. 100);
(claim 6) the second plurality of closed cells comprising at least four cells (see annotated Fig. 101 above);
(claim 8) each of the at least four cells sharing only one common edge with one of the small diamond shaped cells (see annotated Fig. 101 above, wherein each of the second plurality of closed cells 
(claim 10) the third plurality of closed cells comprising at least five radially separated cells proximal of the second plurality of cells (see Fig. 101 showing eight closed cells in the third plurality of closed cells 9653).
Regarding claims 11-13 and 15-17, Brady discloses a clot retrieval device to remove a clot from a blood vessel, the device comprising a collapsed configuration and an expanded configuration (abstract), and comprising:
(claim 11) an inner expandable body comprising a framework of struts (9604); and
an outer expandable body comprising a framework of struts (9605) that at least partially radially surround the inner expandable body (see Fig. 100); and
a distal portion of the outer expandable body (9654 + 9653) the extends in a radially outward direction in the expanded configuration (see Fig. 100), wherein small diamond-shaped closed cells of the distal portion distally taper and are smaller than large pentagon-shaped closed cells proximal thereon, wherein the large pentagon-shaped closed cells share only one common edge with one of the small diamond-shaped cells (see annotated Fig. 101 above);
the small diamond-shaped closed cells of the distal portion comprising a pair of axially aligned cells formed by struts of the distal portion (see annotated Fig. 101 above) and positioned along upper and lower regions of the distal portion (see Fig. 100, wherein each diamond shaped cells has a diametrically opposing diamond shaped cell to form a pair, giving a positioning both on the upper and lower regions);
(claim 12) wherein the distal portion being a protective strut structure comprises at least twelve closed cells (see Fig. 101);
(claim 13) wherein the large pentagon-shaped closed cells of the distal portion comprises at least four radially separated large cells (see the second plurality of closed cells in annotated Fig. 101 above), each small diamond shaped cell being radially inward and distal of the at least four radially separated 
(claim 15) wherein each of the at least four radially separated large cells share only one common edge with one of the small diamond shaped cells (see annotated Fig. 101 above);
(claim 17) wherein the closed cells of the distal portion comprising at least five radially separated cells proximal of the at least four radially separated large cells (cells of portion 9653 number at least eight).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady.
claims 5, 7, and 14, Brady discloses the device of claims 4, 6, and 14, but Brady fails to disclose (claim 5) each diamond shaped cell comprising a best fit diameter of approximately 1.2 mm; or (claims 7 and 14) the at least four cells of the second plurality of cells or of the at least four radially separated large cells comprising a best fit diameter of approximately 1.6 mm.
However, such dimensions are considered to be the best fit based on the needs of each particular case, and is considered to be an optimum value.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a best fit for the diameter of the cells, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Brady discloses a similar clot retrieval device for use in the vasculature in a manner similar to applicant’s invention.  Therefore, one would be seeking to optimize the same performance in both Brady and applicant’s invention.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to have given the cells diameters of approximately 1.2 mm and approximately 1.6 mm as claimed, since applicant has not disclosed that the particular diameters solves any stated problem, provide any advantage, or are used for any particular purpose.  One having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with both a best fit diameter slightly outside the claimed value range and within the claimed value range.  Therefore, it would have been prima facie obviousness to modify Brady to obtain the invention of claims 5, 7, and 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claims 18-20, Brady discloses the device of claim 11, 
(claim 18) wherein the framework of struts of the outer expandable body comprises a plurality of discontinuous expandable members spaced from adjacent expandable members (9652, 9653, 9654; see Fig. 100), struts of each expandable member forming closed cells with at least some struts terminating in radially separated distal apexes free from connection to an adjacent closed cell (9611), each member comprising radiopaque markers (9807) equally radially separated about a longitudinal axis of the outer 
(claim 20) wherein the radiopaque markers comprise tungsten or barium sulphate ([0605, 0745, 0759]);
but Brady fails to disclose (claim 18) the radiopaque markers being four or more radiopaque markers; or (claim 19) the at least four radiopaque markers being separated approximately 10 mm apart in the collapsed configuration.
However, regarding claim 18, Fig. 104 of Brady discloses at least three radiopaque markers and appears to suggest there would be at least one more radiopaque marker on the opposing side of the device shown. Brady discloses the claimed invention except for explicitly disclosing a fourth radiopaque marker. It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a fourth radiopaque marker, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore, regarding claim 19, Brady discloses a similar clot capturing device used for the same purpose including a range of sizes for the expandable body in [0127].  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to have spaced the first and second sets of radiopaque markers by approximately 10 millimeters in the collapsed configuration, since applicant has not disclosed that the particular distances solve any stated problem, provide any advantage, or are used for any particular purpose.  One having ordinary skill in the art at the time of the invention would recognize that the invention would perform as expected with the first and second sets of radiopaque markers.  Therefore, it would have been prima facie obviousness to modify Brady to obtain the invention of claim 19 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WADE MILES/Primary Examiner, Art Unit 3771